UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1195


TONYA R. BLAKE,

                  Plaintiff - Appellant,

          v.

CHILDREN’S ATTENTION HOME,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.      Margaret B. Seymour, Senior
District Judge. (0:11-cv-02825-MBS)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tonya R. Blake, Appellant Pro Se. Joan Elizabeth Winters, JOAN
ELIZABETH WINTERS LAW OFFICES, Chester, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tonya R. Blake seeks to appeal the magistrate judge’s

report     and   recommendation    to       grant    defendant’s        motion    for

summary      judgment      and     to       dismiss         Blake’s      employment

discrimination claim.       This court may exercise jurisdiction only

over     final   orders,   28    U.S.C.     §   1291    (2006),       and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).            The magistrate judge’s report and

recommendation     is   neither    a    final       order    nor   an    appealable

interlocutory or collateral order.              Accordingly, we dismiss the

appeal for lack of jurisdiction.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                            DISMISSED




                                        2